Citation Nr: 0528106	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-37 151	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
kidney stones.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1979 to 
February 2001.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2002 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The September 2002 RO 
decision granted the veteran's claim for service connection 
for kidney stones and assigned an initial 0 percent 
(i.e., noncompensable) rating effective March 1, 2001.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  During the pendency of his 
appeal, the RO issued the December 2003 decision increasing 
his rating to 10 percent, with the same effective date as his 
prior rating.  He wants an even higher initial rating.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim.  So, for the 
reasons discussed below, it is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify him if further action is required on his part.


REMAND

A preliminary review of the record discloses the veteran has 
not been afforded a VA urology examination to clarify the 
nature and severity of his kidney stones.  The Board realizes 
he was afforded a VA general medical examination in 
April 2002, and the report of that examination is of record.  
However, although the April 2002 VA examiner diagnosed kidney 
stones, the examination report did not include a discussion 
of any of the veteran's subjective complaints or symptoms.  
Nor did the examination report include the objective clinical 
findings necessary to properly rate this disability under the 
Rating Schedule.  See 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7509-7511 (2005).  




Concerning this, the Board observes that the report of the 
April 2002 VA examination does not provide a complete 
characterization of the severity and manifestations of the 
veteran's kidney stones from the effective date of 
service connection to the present.  See Fenderson, 12 Vet. 
App. at 125-26 (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at other times during the pendency 
of his appeal).  Significantly, it is unclear from the 
medical evidence of record what the veteran's exact 
symptomatology is.  During his April 2002 VA general medical 
examination, he reported a history of kidney stones since 
1995 - with left flank pain and a stone at that time.  A 
2002 CT scan reportedly showed a left kidney stone.  
In November 2003, he related that he had kidney pain at least 
once a week, constipation, and that his urine had a garlic 
odor.  This record also indicates the primary care physician 
suggested the veteran may require a special "stone diet."  
Likewise, in a December 2003 statement, the veteran said he 
had passed 8 kidney stones since service.

So the veteran should be afforded another VA examination to 
better assess the status of his kidney stone disorder.  See 
38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a VA 
urology examination to ascertain the 
current severity and manifestations of 
his service-connected kidney stones 
under the applicable rating criteria.  
See 38 C.F.R. § 4.115b, Diagnostic Code 
7509-7511 (2005).  Conduct all testing 
and evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected kidney stones, 
as opposed to symptoms referable to any 
nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this 
cannot be done.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.

* The claims file must be made available 
to the examiner for review of the 
veteran's pertinent medical history.  The 
examiner should be provided a full copy 
of this remand, and he or she is asked to 
indicate that the claims folder was 
reviewed.  

2.  Then readjudicate the veteran's claim 
for an initial rating higher than 10 
percent for kidney stones in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

